                                                                         CLERK'
                                                                              S OFFICE U,S.DISX COtlU
                                                                            ' AT ROANOKE,VA
                                                                                    FILED
                                                                         '


                                                                                        AL6 9 2219
                  IN TH E U N ITE D STATE S D ISTRICT COU RT                 .' JU       c/' ?D   #
                  FO R TH E W E STE RN D ISTRICT O F W RGIN IA                BY:
                                                                             j& .,.v.                      .'
                                                                                                       (!;;z..
                                                                                                             n.
                                                                                                             wg
                                                                                                              ï
                                                                             ,

                          H ARRISO N BU RG D IV ISION                                       .
                                                                                                       x
                                                                                                       ..
                                                                                                      .s      t.,
                                                                                                                j


UN ITED STATES OF AM ERICA              )        Case N o.5:10-CR-13
                                        )
                                        )
                                        )
RYAN D.FERGUSON ,                       )        By:,   H on.M ichaelF.U rbansld
  '

    Defendant                           )        CltiefUi ted StatesDistdctJudge
                            M E M O M N D U M O PIN ION

      Ryan D .Ferguson, represented by counsel,ftled a m oéon to reduce his sentence

pursuanttoSection404:)oftheFirstStepActof2018.ECFNo.128.Heasksthecourtto
reduce his current sentence of 120 m onths to tim e selved.The governm ent asserts that

Ferguson iseligible forconsideration ofareductionin hissentencebutthata futtherreduction

of his sentence is notwarranted.For the reasons set forth below,the cout'twillGRAN T

Ferguson'srequestand m odifyhissentenceto tim e served,to be follow ed by as-yearterm of

supervised telease.

                                            1-

      O n August5,2010,a superseding indic% entwas fûed asto Ferguson,alleging two

counts:thatbeginning on oraboutlanuary 1,2010 and condnlling to on oraboutMarch 1,
2010,he conspired w1t.
                     11two otherdefendantsto distribute 50 gram sorm oreofcocainebase

inviolationof21U.S.C.jj841(a)(1)and841$)(1)(A)andallinvioladonof21U.S.C.j846
(Count1),and thaton M arch 1,2010heand tvvo otherdefendantspossessed with intentto
disttibute fifty gramsor more ofcocaine base,in violation of.21 U.S.C.jj 841(a)(1)and
841$)(1)(A)and 18U.S.C.j2(Count2).ECF No.25.On August30,2010,thegovernment
                                      /
filed an inform ation pursuantto 21'U .S.
                                        C.j851,giving noéceofitsintenttorelyupon two
pzeviousdtug convictionsfozputposesofenhancing Ferguson's sentence.ECF N o.52.

       On Septembet 30,2010,Ferjuson entered into a wzitten plea agreementwheze he
agreed to plead guiltv to Count 1 ofthe indictm entand the governm entagr
                      .
                                                                        'eed to disnaiss

Count 2 at sentencing.In adclition, the goveznm ent agreed to seek enhancem ent of his

sentence foronly one prior felony drug offense,ratherthan two.ECF N o.62 at3.

       Puêsuant to 21 U.S.C.jj 846 and 841(b)(1)(A)(2009),Ferguson faced a stamtory
sentencingrangeof20yearsto life.ECF N o.125at16.Underthesentencingguidelines,based

on atleast196 butless than 280 gram s ofcocaine base,llisbase offense levelw as 30.H e

received a3-pointdecrease fozacceptance ofresponsibilityforatotaloffenselevelof27.ECF

N o.125.Coupled with a crim inalhistory category ofV 1,llisgaideline rangew as 130 to 162

m onths.U .S.S.G .Ch.5,Pt.A.

       H owevtr,Ferguson wasclassified asacareezoffenderbecausehehad atleasttwo prior

felony convictions.ECF N o.125 at6.Because the statutory m axim um penalty w aslife,his

offense levelwas37,reduced by 3 points foracceptance ofresponsibitity,fora totaloffense

levelof34.U.S.S.G.j4B1.1;ECF No.125at6.An offenselevelof34togetherwit.h acriminal
history category ofV 1resulted in aguidelinesrange of262 to 327 m onths.U .S.S.G .Ch.5,Pt.

A;ECF N o.125 at16.1The governm entfûed a m otion forsubstandalassistance asking the


1JudgmentwasenteredinFerguson'scaseaftertheFairSentencingActtpokeffect.Seediscussion,infra.
However,he com mitted hisoffensespriorto enactmentoftheFairSentencing Act.Hepleaded g'     uilty
pursuantto thepleaagreem entand wassentenced asiftheFairSentencing Actwerenotin effect.Although
thelaw wasunclearatthe fim eFerguson wassentenced,theSuprem e Courtlaterheld thatffcongress
intended theBairSentencingA ct'sm orelenientpoliciesto apply to those offenderswhosecrim espreceded
August3,2010,butwho (werejsentencedafterthatdate.';Dorse v.UnitedStates,567U.S.2321,2331
                                                 2
cqkut to depart downw ard from the otherwise appzcable guideline zange and m andatory

nninimum stataztory sentence.zECF N o.79.

       OnJanuary7,2011,Ferguson wassentenced to atezm of120m onthsto befollowed
by a s-yeartezm ofsuperdsed release.ECF N o.88.H e hasserved approxim ately 98 m onths

andhisprojectedreleasedateisApril28,2020.ECFNo.127at3.
       Ferguson seeksreliefundet tlae FirstStep A ct.H e atgues thathe is eligible forrelief
                                  .                                 1
andthatthiscoutthasdiscretion tozeducehissentenceto tim eserved.Thegovetnm entagtees

thatFerguson iseligible forrelie'
                                funder the FirstStep Act,buturgesthe courtto exerciseits

discretion and decline to reduce ltissentence.

                                                1I.

       Atthe AimeFerguson wassentenced,a violation ofj 841(a)(1)carried a mandatory
nainimum sentence of10 yearsand amiximum sentenceoflifeimprisonm entifthe offense

involved m oze than 50 gram sof cocaine base,and a penalty tange of 5 to 40 years ifthe

offenseinvolvedmorethan5gramsofcocainebase.21U.S.C.j841$)(1)(A)and(B)(2006.).
In 2010,the FairSentencing A ctw aspassed,and Section 2 ofthe Actreduced penaltiesfor

offensesinvolving cocaine baseby increasing the thteshold clrug quantitiesrequited to trigger

mandatorynainimum sentencesunder21U.S.C.j841(1$41).FairSentencingActof2010,Pub.
L.No.111-220,j2,124 Stat.2372 (2010).Currently,in orderto triggerthelo-years-to-life-
sentencingrange,theoffensem ustinvolvem orethan 280gram sofcocainebase,and to ttigger


(2012).
2See18U.S.C.j3553/)(rfupon motion oftheGovernment,thecottrtshallhavetheauthoritytoimposea
sentencebelow alevelestablished by stamteasam inim um sentenceso asto reflectadefendant'ssubstandal
assistanceintheitwestigationorprosecution ofanotherpersonwhohascommittedan offense.'')
                                                 3
the 5-to-40-yeatsentencing range,the offense m ustinvolve m ore than 28 gram s ofcocnine

base.

        The FitstStep A ctwaspassed on D ecember 21,2018.Secdon 404 ofthe actpetm its

acourt,upon m otion oftlaedefendantorthegovetnm ent,orupon ltsown m otion,to im pose

ateduced sentence fotcertain offensesin accordancewith the FairSentencingA ctof2010,if

such areducdon wasnotpreviously gtanted.O ffensesqualify forthe reducdon ifthey were

com m itted beforeA ugust3,2010 and cart'y the statutory penaltieswhich were m odifed by

secdon 2 or 3 ofthe Fai.
                       r Sentencing Actof2010.FirstSttp Actof2018,Pub.L.N o.115-

015,132 Stat.015 (2018).
        If Ferguson were sentenced after the Fair Sentencing Act,he w ould be facing a

statutorysentenceof5to 40 years,increased becauseofthej 851enhancementto lo-yeats-
to-life,and a s-yearterm ofsupervised release.ln otherwords,hewould be facing a lo-year

statutory rninim lzm sentence rather than a 20-year statutory m inim um sentence,before the

reducéon forsubstantialassistance.
                        Z

        Fetguson arguesthatm odificaéon ofhis sentence is appropriate and consistentw1t.
                                                                                       1,1

the nim s of the Fair Sentencing Act.
                                    -l-
                                      le urges the courtto take into accountlais pezsonal

clifûctzltiesas setoutin the PSR,including the absence ofhis father,the factthathism other

w asaheroin addictwho w astfin and out'?ofhislife,thathelived with hisgrandparents,130th

ofwhom clied beforeFerguson was23,hislohg history ofdrug abuse,hislim ited ninth-grade

educadon,andllisrelativelylow IQ.ECF N o.125.In addidon,Ferguson pointsoutthathe
had a relaévely nlinorrolein the offenseand thatm ostofthe drug w eightattdbuted to lnim

                                            4
wasthezesultofhisdrivingthemain defendanttoNewlerseyononeoccasion to buy drugs.
ECF N o.125 at4.

       Ferguson also asks the courtto consider the factthatprior to incarceration he was

described asagood father,thatsincebeingincarcerated hehastaken a num berofeducaéonal

couzses,and thathecuzzentlyworksasaplumberattheprison.Hehasbeenthesubjectof
two disciplinary teports since being incarcerated,but no findings were m ade or sanctions

im posed in those cases.ECF N os.128 and 128-1.

       The goveznm ent counters that even though Ferguson is eligible for a sentence

reducéon, llis lzo-m onth sentence is appropriate and sholzld not be m odilied. The

governm ent points out that he tem ains a career offender under the guidelines,with an

applicable guidelines range of 262 to 327 m onths.In addition,Ferguson inidally faced a

statutory m andatory rninim um sentence of life,which was reduced to 20 yeats when the

governmentdismissed oneofthej851 notices.The20-yeatsentencewasreduced fuztherto
10 yearsbased on the m otion for'substantialassistance.

       Also,although his prior drug convictions were for very sm allam ounts,his instant

offense involved atleast 196 gram s butnotless than 280 gtam s ofèocaine base,indicating

thatlzispriorconvictionsclid notdeterltim from increasing lnisitw olvem entin the dt'ug trade.

Finally,he was convicted of rnisdem eanor assault and battery ofa wom an in 2000,felony

unlaw fulwounding ofa differentwom an in 2002,and felony unlawfulwounding and two

rnisdem eanorassaultsofthreepeoplein 2009,3allwhile on state superdsion forptiorcrim inal


3Theunlawfulwounding convictionsstemm ed from tavo barfights.ECF N o.81at7.
                                              5
conductand wbich resulted in m ultiple revocaéons and im posiéonsofpreviously im posed

sentences.ECF N o.125.

                                           111.

       The courtfindsthatFerguson iseligible fora sentencereduçtion underthe FirstStep

Act.Thecouttfuzthezfindsithasautholityunder18U.S.C.j3582/)tomodifyFerguson's
sentence,taking into account the advisory nature of the guidelines after Booker4 and the

considetationssetfotthin18U.S.C.j3553$).
       Ferguson has served approxim ately 98 m onths.H ad hebeen sentenced undertheFG

SentencingA ct,hisstatutorym andatorynlinim um sentencewould havebeen 10yearsa
                                                                             'nd his

guidelinesrangewould havebeep 262 to 327monss.Becausetheunderlying factsofhis
offensew otzld have been the sam e,including the assistance he provided to thegovernm ent,

ECF N o. 116 at 22-24,it is presum ed that he would have been entitled to a downward

depatture.

       The courthasreview ed Ferguson'sPSR,theaddendum to thePSR,and thearplm ents

ofthepartiesandfindsthatunderthectzrrentSentencingGuidelinesandthe18U.S.C.j3553
factors,a m odification of his sentence is wazranted.Ferguson hasserv'ed 98 m onths on a

conviction whereifhewere sentenced today,hewould have astataztorym andatory minim um

sentçnce of120 m onths,agtzideline sentencing zange of262 to 327 m onths,and w ould have

been entitled to abelow-gaidelinesdeparture because he offered substandalassistance to the




4SeeUnitedStatesv.Booker,543U.S.220(2005)(holdingthatinordertoavoidaconsdtutionalvioladon,
theSentencingGuidelinesareadvisoryandnotmandatory).
                                             6
governm ent.The courtfindsthata sentence oftim eserved issufficient,butnotgreaterthan

necessary,and accounts for the sentencing factors the courtm ustconsider pursuantto 18

U.S.C.j3553(4,specifically deterrence,protection ofthepublic,and respectforthelaw.
A ccordingly,the courtGRAN T S Ferguson'sm oéon undertheFirstStep Act,ECF N o.128,

and reduceshissentenceto tim esew ed,to befollow ed bya s-yeatterm ofsupervised release.

      An appropriateOrderand amended judgmentw111beentered.Theorderwillbe
stayed forup to 10 daysto give the Bureau ofPrisonsan opportunity to pzocessFerguson's

release.


                                          .                          m     .   .
                                        Enteted: 0 & - o b                         u ty
                                              '
                               /w/       .rY<'6Y .                -'ZV'
                                        M ichael .Urbanski            ..
                                        ChiefUnited StatesDistrictJudge
